Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2019

                                      No. 04-19-00420-CV

                                        Steven ROBLES,
                                            Appellant

                                                 v.

                                        Sally ALBA et. al.,
                                             Appellees

                 From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 090324241MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding

                                         ORDER
Sitting:        Sandee Bryan Marion, Chief Justice
                Rebeca C. Martinez, Justice
                Patricia O. Alvarez, Justice

        By per curiam opinion dated July 10, 2019, this court dismissed this appeal because
appellant did not file a notice of appeal within the time allowed by Texas Rule of Appellate
Procedure 26.1 or file a notice of appeal or motion for extension of time to file a notice of appeal
within the fifteen-day grace period provided by Rule 26.3. On September 12, 2019, appellant
filed a “Notice of Defective Appeal,” which we construe as an untimely motion for rehearing.
The motion is DENIED.
       It is so ORDERED on this 17th day of September, 2019.

                                                                            PER CURIAM



           ATTESTED TO: __________________________
                        KEITH E. HOTTLE,
                        Clerk of Court